Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.

	EXAMINER'S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner's amendment was given in a telephone interview with Jeanne Tanner on February 24, 20210.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: label 23 and 24 of fig 9 and 10 as --defined pressure loss behavior dependent on the fluid flow rate—or something similar.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The claims have been amended as follows:
In claim 1 line 7 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 1 line 10-11 --fluid conduit valve has -- has replaced “fluid conduit device is a valve from which”;
In claim 1 line 12 --fluid conduit valve-- has replaced “fluid conduit device”;

In claim 1 line 15 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 8 line 4 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 8 line 5-6 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 22 line 5 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 23 line 3-4 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 25 line 3 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 28 line 6 --fluid conduit valve-- has replaced “fluid conduit device”;
In claim 28 line 7-8 --fluid conduit valve-- has replaced “fluid conduit device”; and
claim 2 has been canceled.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745